United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-2084
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               * Appeal from United States
                                       * District Court of the Western
John D. Berry, also known as           * District of Missouri.
Tony A. Ruff, also known as            *
Darrell L. Berry,                      *       [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: March 14, 2011
                                Filed: April 6, 2011
                                 ___________

Before SMITH, ARNOLD, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      John Berry appeals from the sentence of 18 months imposed on him for
committing a crime while on supervised release following his conviction for being a
felon in possession of a firearm, see 18 U.S.C. § 922(g)(1). He asserts that the
sentence was unreasonable. We disagree and affirm.
       The district court1 found, and Mr. Berry admitted, that Mr. Berry repeatedly
threatened to harm or kill a woman resident at a re-entry center. The policy statements
in Chapter 7 of the United States Sentencing Guidelines, which apply to revocations
of supervised release, recommend a sentence of 7 to 13 months' imprisonment in the
circumstances of this case. See U.S.S.G. § 7B1.4. But these policy statements, though
they must be taken into account in fixing a sentence, see 18 U.S.C. § 3553(a)(4)(B),
are not binding, and we review a sentence imposed for the violation of supervised
release for an abuse of discretion. See United States v. Thunder, 553 F.3d 605, 607
(8th Cir. 2009). Here, the sentencing record reveals that the district court was well
aware of all the relevant considerations in § 3553(a) that bear on sentencing following
revocation of supervised release, see 18 U.S.C. § 3583(e), and carefully weighed them
in fixing the sentence. In particular, the court alluded to Mr. Berry's extensive
criminal history, the likelihood that he would commit further crimes, and the need to
protect the public. The nature of the crimes that Mr. Berry committed on supervised
release also influenced the district court's decision, because Mr. Berry's criminal
history included sexual assaults. Mr. Berry, moreover, displayed truculence at
sentencing, which provided evidence of his incorrigibility. There is no abuse of
discretion here. See Thunder, 553 F.3d at 608-09.

      Affirmed.
                       ______________________________




      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.

                                         -2-